Exhibit 10.9

 

JANUS HENDERSON GROUP PLC

SECOND AMENDED AND RESTATED INCOME DEFERRAL PROGRAM

 

(effective May 30, 2017)

 

ARTICLE I — INTRODUCTION

 

The name of the Plan is Janus Henderson Group plc Second Amended and Restated
Income Deferral Program (as may be amended from time to time, the “Plan”). 
Janus Capital Group Inc. (“JCG”) established the Plan effective November 9,
2004. The Plan was subsequently amended effective each of December 7, 2004,
December 15, 2006 and April 30, 2007, amended and restated in its entirety
effective January 22, 2008, and amended effective each of July 19, 2010 and
December 12, 2016.

 

On October 3, 2016, JCG entered into an Agreement and Plan of Merger (the
“Merger Agreement”) by among JCG, Henderson Group plc (the “Company” or
“Henderson”) and Horizon Orbit Corp., pursuant to which, among other things, as
of the Effective Time (as defined in the Merger Agreement), Horizon Orbit Corp.
will merge with and into JCG, with JCG being the surviving corporation and a
wholly-owned subsidiary of Henderson (the “Merger”). Pursuant to the Merger
Agreement, as of the Effective Time, (i) Henderson shall change its name to
“Janus Henderson Group plc” and shall list its ordinary shares on the New York
Stock Exchange, (ii) Henderson  has elected to assume sponsorship of the Plan,
to be amended and restated as set forth herein, effective as of the Effective
Time and contingent on the consummation of the Merger.

 

The Plan is hereby amended and restated in its entirety, as set forth herein,
effective as of May 30, 2017 (the “Effective Date”), provided, however, the Plan
as amended and restated herein is contingent on the consummation of the Merger,
and shall automatically terminate and be of no force and effect (with the Plan
as in effect as of immediately prior to the Effective Time remaining in full
force and effect) upon the termination of the Merger Agreement.

 

The Plan is intended to permit eligible employees to defer base pay, periodic
incentive compensation and certain awards made under its compensation programs.
This document sets forth the terms of the Plan, specifying the group of
employees of the Company and certain affiliated employers who are eligible to
make deferrals, the procedures for electing to defer compensation and the Plan’s
provisions for maintaining and paying out amounts that have been deferred.

 

ARTICLE II — DEFINITIONS

 

When used in this Plan, the following underlined terms shall have the meanings
set forth below unless a different meaning is plainly required by the context:

 

2.01        Account:

 

The account maintained for a Participant on the books of his or her Employer to
determine, from time to time, the Participant’s interest under this Plan. The
balance in such Account shall be determined by the Plan Administrator. Each
Participant’s Account shall consist

 

1

--------------------------------------------------------------------------------


 

of at least one Deferral Subaccount for each separate deferral under
Section 4.02. The Plan Administrator may also establish such additional Deferral
Subaccounts as it deems necessary for the proper administration of the Plan. The
Plan Administrator may also combine Deferral Subaccounts to the extent it deems
separate accounts are not needed for sound recordkeeping. Where appropriate, a
reference to a Participant’s Account shall include a reference to each
applicable Deferral Subaccount that has been established thereunder.

 

2.02        Base Compensation:

 

An Eligible Employee’s annual rate of base salary as of the first day of the
Plan Year, to the extent paid in U.S. dollars from an Employer’s U.S. payroll,
determined before reduction for compensation deferred pursuant to the Plan or
any other plan of deferred compensation maintained by an Employer, including,
without limitation, any such plan maintained in accordance with Code section
401(k), 125, or 132(f), as determined by the Plan Administrator; provided,
however, that no such amount shall be treated as Base Compensation if it is paid
or payable in respect of services to any “non-qualified entity” within the
meaning of Section 457A of the Code.

 

2.03        Beneficiary:

 

The person or persons properly designated by a Participant, as determined by the
Plan Administrator, to receive the amounts in one or more of the Participant’s
Deferral Subaccounts in the event of the Participant’s death. To be effective,
any Beneficiary designation must be in writing, signed by the Participant, and
filed with the Plan Administrator prior to the Participant’s death. In the case
of a Participant who has a spouse on the date of his or her death, a designation
of a Beneficiary other than such spouse shall only be effective if such spouse
has provided written consent to the designation that is witnessed by a notary
public. In addition, the designation must meet such other standards as the Plan
Administrator shall require from time to time. If no designation is validly in
effect at the time of a Participant’s death or if all designated Beneficiaries
have predeceased the Participant, then the Participant’s Beneficiary shall be
his or her spouse. If the Participant has no spouse or if the Participant’s
spouse has predeceased the Participant, then the Participant’s Beneficiary shall
be his or her children (paid on a per stirpes basis). If the Participant has no
children or if the Participant’s children have predeceased the Participant, then
the Participant’s Beneficiary shall be his or her estate. A Beneficiary
designation of an individual by name (or name and relationship) remains in
effect regardless of any change in the designated individual’s relationship to
the Participant. A Beneficiary designation solely by relationship (for example,
a designation of “spouse,” that does not give the name of the spouse) shall
designate whoever is the person in that relationship to the Participant at his
or her death. An individual who is otherwise a Beneficiary with respect to a
Participant’s Account ceases to be a Beneficiary when all payments have been
made from the Account.

 

2.04        Bonus Compensation:

 

An Eligible Employee’s adjusted annual cash incentive award under his or her
Employer’s annual incentive or performance plan, to the extent paid in U.S.
dollars from an Employer’s U.S. payroll; provided, however, that no such amount
shall be treated as Bonus Compensation if it is paid or payable in respect of
services to any “non-qualified entity” within

 

2

--------------------------------------------------------------------------------


 

the meaning of Section 457A of the Code. An Eligible Employee’s annual incentive
or performance awards shall be adjusted to reduce them for applicable tax
withholdings, authorized deductions (including deductions for a qualified
retirement plan under Code section 401(a), a cafeteria plan under Code section
125 and charitable donations), tax levies, garnishments and such other amounts
as the Plan Administrator recognizes as reducing the amount of such awards
available for deferral.

 

2.05        Change in Ownership:

 

A change in the ownership or effective control of the Company, or in the
ownership of a substantial portion of the assets of the Company as defined in
Reg. 1.409A-3(i)(5).

 

2.06        Code:

 

The Internal Revenue Code of 1986, as amended from time to time.

 

2.07        Common Stock:

 

The ordinary shares, $1.50 par value, of the Company.

 

2.08        Company:

 

Term the Company shall have the meaning given to it in Article 1, and shall
include the Company’s permitted successors and assigns.

 

2.09        Deferral Subaccount:

 

A subaccount of a Participant’s Account maintained to reflect his or her
interest in the Plan attributable to each deferral (or separately tracked
portion of a deferral) of Base Compensation, Periodic Incentive Compensation,
Bonus Compensation, and Equity Compensation respectively and, as applicable,
earnings or losses credited to such subaccount in accordance with
Section 5.01(b).

 

2.10        Disability:

 

A Participant shall be considered to suffer from a Disability if, in the
judgment of the Plan Administrator, the Participant:

 

(a)           Is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or

 

(b)           Is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Participant’s Employer.

 

3

--------------------------------------------------------------------------------


 

2.11        Distribution Date:

 

Distribution Date shall have the same meaning as Valuation Date; provided,
however, if the Valuation Date is more frequent than once per month, the
Distribution Date shall mean the first day of each month.

 

2.12        Election Form:

 

The form prescribed by the Plan Administrator on which a Participant specifies
the amount of his or her Base Compensation, Periodic Incentive Compensation,
Bonus Compensation and Equity Compensation to be deferred pursuant to the
provisions of Article IV. An Election Form need not exist in a paper format, and
it is expressly contemplated that the Plan Administrator may adopt such
technologies, including voice response systems, emails, electronic forms and
internet or intranet sites, as it deems appropriate from time to time.

 

2.13        Eligible Employee:

 

The term, Eligible Employee, shall have the meaning given to it in
Section 3.01(b).

 

2.14        Employee:

 

Any person who is: (a) classified by his or her Employer as a common-law
employee, and (b) receiving remuneration that is paid in U.S. dollars from an
Employer’s U.S. payroll for personal services rendered in the employment of an
Employer.

 

2.15        Employer:

 

Each division of the Company and each of the Company’s subsidiaries and
affiliates (if any) that is currently designated by the Plan Administrator as an
employer that is participating in the Plan for the benefit of its Employees.

 

2.16        Equity Compensation:

 

An Eligible Employee’s annual equity award under his or her Employer’s annual
incentive or performance plan, to the extent designated to be paid in restricted
shares of Common Stock or Restricted Stock Units denominated in Company Common
Stock.

 

2.17        ERISA:

 

Public Law 93-406, the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

2.18        Key Employee:

 

Any Eligible Employee or former Eligible Employee who, as of December 31st of
the Plan Year preceding the Plan Year in which the employee incurs a Separation
from Service, is: (a) an officer of the Employer or an Affiliate of the Employer
who maintains a “Vice

 

4

--------------------------------------------------------------------------------


 

President 4” or higher office (or equivalent designation) as defined by the
Human Resources Department of the Company; (b) a 5 percent owner of the
Employer; (c) 1-percent owner of the Employer having annual compensation of more
than $150,000; or (d)  otherwise a “specified employee” within the meaning of
Section 409A(a)(2)(B) of the Code.

 

2.19        Long-Term Incentive Plan:

 

The Janus Henderson Group plc Second Amended and Restated 2010 Long-Term
Incentive Plan, as may be amended from time to time, or any successor plan that
is recognized by the Plan Administrator as eligible for deferral for purposes of
this Plan.

 

2.20        Misconduct:

 

(a)           Before the occurrence of a Change of Control (as defined below),
unless otherwise provided through specific terms included in an Election Form by
authorization of the Plan Administrator, any one or more of the following, as
determined by the Plan Administrator:

 

(1)           A Participant’s commission of a crime which, in the judgment of
the Plan Administrator, resulted or is likely to result in damage or injury to
the Company or a Subsidiary;

 

(2)           The material violation by the Participant of written policies of
the Company or a Subsidiary;

 

(3)           The habitual neglect or failure by the Participant in the
performance of his or her duties to the Company or a Subsidiary (but only if
such neglect or failure is not remedied within a reasonable remedial period
after Participant’s receipt of written notice from the Company which describes
such neglect or failure in reasonable detail and specifies the remedial period);
or

 

(4)           Action or inaction by the Participant in connection with his or
her duties to the Company or a Subsidiary resulting, in the judgment of the Plan
Administrator, in material injury to the Company or a Subsidiary; and

 

For purposes of this subsection and subsection (b) below, the term “Change of
Control” shall have the meaning that is assigned to such term under the
Long-Term Incentive Plan.

 

(b)           From and after the occurrence of a Change of Control, unless
otherwise provided through specific terms included in an Election Form by the
Plan Administrator, the occurrence of any one or more of the following, as
determined in the good faith and reasonable judgment of the Plan Administrator:

 

(1)           Participant’s conviction for committing an act of fraud,
embezzlement, theft, or any other act constituting a felony involving moral
turpitude or causing material damage or injury, financial or otherwise, to the
Company;

 

5

--------------------------------------------------------------------------------


 

(2)           A demonstrably willful and deliberate act or failure to act which
is committed in bad faith, without reasonable belief that such action or
inaction is in the best interests of the Company, which causes material damage
or injury, financial or otherwise, to the Company (but only if such act or
inaction is not remedied within 15 business days of Participant’s receipt of
written notice from the Company which describes the act or inaction in
reasonable detail); or

 

(3)           The consistent gross neglect of duties or consistent wanton
negligence by the Participant in the performance of the Participant’s duties
(but only if such neglect or negligence is not remedied within a reasonable
remedial period after Participant’s receipt of written notice from the Company
which describes such neglect or negligence in reasonable detail and specifies
the remedial period).

 

2.21        Participant:

 

Any Eligible Employee who is qualified to participate in this Plan in accordance
with Section 3.01 and who has an Account (including, as applicable, any former
Employee who has an Account at the time the Employee terminated employment). An
active Participant is one who is currently deferring under Section 4.01.

 

2.22        Performance-Based Compensation:

 

Any performance-based compensation (within the meaning of Reg.
1.409A(a)-1(4d)3ii)) based on services performed over a period of at least 12
months; provided, however, that no such amount shall be treated as
Performance-Based Compensation if it is paid or payable in respect of services
to any “non-qualified entity” within the meaning of Section 457A of the Code.

 

2.23        Periodic Incentive Compensation:

 

An Eligible Employee’s adjusted periodic cash incentive, commission or
performance award under his or her Employer’s incentive, commission or
performance plan, to the extent paid in U.S. dollars from an Employer’s U.S.
payroll; provided, however, that no such amount shall be treated as Periodic
Incentive Compensation if it is paid or payable in respect of services to any
“non-qualified entity” within the meaning of Section 457A of the Code. An
Eligible Employee’s periodic incentive, commission or performance awards shall
be adjusted to reduce them for applicable tax withholdings, authorized
deductions (including deductions for a qualified retirement plan under Code
section 401(a), a cafeteria plan under Code section 125 and charitable
donations), tax levies, garnishments and such other amounts as the Plan
Administrator recognizes as reducing the amount of such payments or awards
available for deferral.

 

2.24        Permissible Events:

 

The events that may be selected by a Participant to terminate a period of
deferral and to trigger a Plan distribution ( i.e., a Separation from Service);
provided that the event is a permissible payment event under Section 409A of the
Code.

 

6

--------------------------------------------------------------------------------


 

2.25        Plan:

 

The term, Plan, shall have the meaning given to it in Article I.

 

2.26        Plan Administrator:

 

The term, Plan Administrator, means the Plan Committee or its permitted
delegates.

 

2.27        Plan Committee:

 

The Board or a committee appointed by the Board to administer the Plan (“Plan
Committee”). To the extent the Board considers it desirable to comply with or
qualify under Rule 16b-3 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) or meet the performance-based exception from the tax
deductibility limitations of Section 162(m) of the Code, the Plan Committee
shall consist of two or more directors of the Company, all of whom qualify as
“non-employee directors” within the meaning of Rule 16b-3 of the Exchange Act
and as “outside directors” for purposes of Section 162(m) of the Code. The
number of members of the Plan Committee shall from time to time be increased or
decreased, and shall be subject to such conditions, in each case as the Board
deems appropriate to permit transactions in securities (including derivative
securities) of the Company pursuant to the Plan to satisfy such conditions of
Rule 16b-3 of the Exchange Act as then in effect. The Board or the Plan
Committee may appoint and delegate to another committee consisting of one or
more persons any or all of the authority of the Board or the Plan Committee, as
applicable, with respect to Accounts, other than to Participants who are subject
to potential liability under Section 16(b) of the Exchange Act with respect to
transactions involving equity securities of the Company at the time any such
delegated authority is exercised.

 

2.28        Plan Year:

 

The 12-consecutive month period beginning on January 1 and ending on
December 31.

 

2.29        Restricted Stock Unit:

 

A bookkeeping entry representing the equivalent of one share of Common Stock
that is payable in the form of Common Stock, cash, or any combination of the
foregoing. Restricted Stock Units shall be granted under the Long-Term Incentive
Plan and shall be subject to the terms thereof.

 

2.30        Retirement:

 

Separation from Service with the Company and all affiliates (other than for
Misconduct) after attaining eligibility for retirement. A Participant attains
eligibility for retirement when he or she attains: (i) at least age 55 with 10
or more years of service, or (ii) at least age 65.

 

7

--------------------------------------------------------------------------------


 

2.31        Section 409A:

 

Section 409A of the Code and the applicable regulations and other guidance of
general applicability that is issued thereunder.

 

2.32        Separation from Service:

 

A Participant’s separation from service with the Company, all Employers and all
other Company subsidiaries and affiliates, and which meets the requirements of
Section 409A(a)(2)(A)(i).

 

2.33        Unforeseeable Emergency:

 

A severe financial hardship to the Participant resulting from —

 

(a)           An illness or accident of the Participant, the Participant’s
spouse or a dependent (as defined in Code section 152(a)) of the Participant;

 

(b)           Loss of the Participant’s property due to casualty; or

 

(c)           Any other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.

 

The Plan Administrator shall determine the occurrence of an Unforeseeable
Emergency in accordance with Section 409A(a)(2)(B)(ii).

 

2.34        Valuation Date:

 

Each date as specified by the Plan Administrator from time to time as of which
Participant Accounts are valued in accordance with Plan procedures that are
currently in effect. As of the Effective Date, the Valuation Dates are March 31,
June 30, September 30 and December 31. In accordance with procedures that may be
adopted by the Plan Administrator, any current Valuation Date may be changed.
Values are determined as of the close of a Valuation Date or, if such date is
not a business day, as of the close of the immediately preceding business day.

 

ARTICLE III — ELIGIBILITY AND PARTICIPATION

 

3.01        Eligibility to Participate.

 

(a)           Only Eligible Employees shall be eligible to defer compensation
under this Plan. During the period an individual satisfies all of the
eligibility requirements of this Section, he or she shall be referred to as an
Eligible Employee.

 

(b)           An “Eligible Employee” shall mean any Employee who is currently
classified by the Plan Administrator as satisfying one or more of the following
eligibility criteria:

 

8

--------------------------------------------------------------------------------


 

(1)                                 an officer of the Employer who maintains a
“Vice President 4” or higher office (or equivalent designation) as defined by
the Human Resources Department of the Company;

 

(2)                                 a portfolio manager of a Company mutual
fund, private account, or commingled fund;

 

(3)                                 a senior sales representative having annual
compensation greater than $1,000,000; and

 

(4)                                 a senior officer of a Company subsidiary
that is specifically designated to be eligible by the Plan Administrator.

 

Notwithstanding the preceding sentence, from time to time the Plan Administrator
may modify, limit or expand the class of Eligible Employees eligible to defer
hereunder, pursuant to criteria for eligibility that need not be uniform among
all or any group of Eligible Employees.

 

(c)                                 Each Eligible Employee becomes an active
Participant on the date an amount is first withheld from his or her compensation
pursuant to an Election Form submitted by the Eligible Employee to the Plan
Administrator in accordance with Section 4.01.

 

3.02                       Termination of Eligibility to Defer.

 

A Participant’s eligibility to make future deferrals under Section 4.01 shall
terminate upon the date he or she ceases to be an Eligible Employee who is
described in either the first or second sentence of Section 3.01(b). After
termination of an individual’s eligibility to make future deferrals under the
Plan, the individual shall be an inactive Participant in this Plan.

 

3.03                       Termination of Participation.

 

An individual, who is a Participant (whether active or inactive) under the Plan,
ceases to be a Participant on the date his or her Account is fully paid out.

 

ARTICLE IV — DEFERRAL OF COMPENSATION

 

4.01                       Deferral Elections.

 

(a)                                 Each Eligible Employee may make an election
to defer under the Plan any whole percentage of his or her Base Compensation (up
to 70%), Periodic Incentive Compensation (up to 100%), Bonus Compensation (up to
100%), and Equity Compensation (up to 100%) in the manner described in
Section 4.02. With respect to Periodic Incentive Compensation and Bonus
Compensation, the Participant may specify two alternative deferral percentages
that will be applicable to Periodic Incentive Compensation, Bonus Compensation,
and/or Equity Compensation; one deferral percentage will apply to a
Participant’s Periodic Incentive Compensation, Bonus Compensation, and/or Equity
Compensation if his or her bonus is equal to or greater than

 

9

--------------------------------------------------------------------------------


 

a specified target amount, and the other deferral percentage (including 0%) will
apply to a Participant’s Periodic Incentive Compensation, Bonus Compensation,
and/or Equity Compensation if his or her bonus is less than that specified
target amount. Any percentage of Base Compensation deferred by an Eligible
Employee for a Plan Year will be deducted each pay period during the Plan Year
for which he or she has Base Compensation and is an employee of the Company. The
percentage of Periodic Incentive Compensation and Bonus Compensation deferred by
an Eligible Employee for a Plan Year will be deducted from his or her payment
under the applicable compensation program at the time it would otherwise be
made, provided he or she remains an employee of the Company at such time. The
percentage of Equity Compensation deferred by an Eligible Employee for a Plan
Year will be granted in the form of Restricted Stock Units with payment dates in
accordance with the Eligible Employee’s election under the terms of the Plan and
will be granted in lieu of shares of restricted Common Stock or other equity
awards that would have otherwise been granted to the Eligible Employee; provided
that the restrictions on such Restricted Stock Units shall lapse on such dates
and under such circumstances as the restrictions would have lapsed absent the
deferral.

 

(b)                                Notwithstanding subsection (a) above, the
Plan Administrator in its discretion may implement rules and procedures from
time to time that allow Participants: (1) to elect to defer Base Compensation,
Periodic Incentive Compensation, Bonus Compensation, and/or Equity Compensation
in amounts other than whole percentages, such as in whole dollar amounts or
whole shares of Company Common Stock, or (2) to specify a dollar maximum that
would limit their percentage deferral elections of Base Compensation, Periodic
Incentive Compensation, Bonus Compensation and/or Equity Compensation.

 

(c)                                 To be effective, an Eligible Employee’s
Election Form must set forth the percentage of Base Compensation, Periodic
Incentive Compensation, Bonus Compensation, and Equity Compensation to be
deferred in accordance with subsection (a) above (or amount in accordance with
subsection (b)), the deferral period under Section 4.03, the form of payment
under Section 4.04, the initial phantom investment option or options under
Section 5.02 to which the deferred amount will be credited initially (other than
for Equity Compensation which shall be deemed to be invested in shares of Common
Stock), the Eligible Employee’s Beneficiary designation, and any other
information that may be required by the Plan Administrator from time to time. In
addition, the Election Form must meet the requirements of Section 4.02 below.

 

4.02                       Time and Manner of Deferral Election.

 

(a)                                 Deferrals of Base Compensation. Subject to
the next two sentences, an Eligible Employee must make a deferral election for a
Plan Year with respect to Base Compensation by December 31st of the year prior
to the beginning of the Plan Year in which the Base Compensation would otherwise
be paid. An individual who newly becomes an Eligible Employee (and who was not
previously an Eligible Employee during prior Plan Years and was not eligible to
participate in any plan of the Company that would be aggregated with the Plan
under Reg. 1.409A-1(c)), will have 30 days from the date the individual becomes
an Eligible Employee to make an election with respect to

 

10

--------------------------------------------------------------------------------


 

compensation earned for payroll cycles that begin after the election is received
(if this 30-day period ends later than the deadline under the preceding
sentence).

 

(b)                                Deferrals of Bonus Compensation and Equity
Compensation. Bonus Compensation and Equity Compensation shall be subject to the
deferral rules set forth in the following three paragraphs:

 

(1)                                 Regular Bonus Compensation and Equity
Compensation. Subject to Paragraphs (2) and (3) below and the next sentence, an
Eligible Employee must make a deferral election with respect to his or her Bonus
Compensation and/or Equity Compensation no later than the close of the Plan Year
preceding the Plan Year in which the services are performed for which the Bonus
Compensation and/or Equity Compensation is paid.

 

(2)                                 Performance-Based Compensation. To the
extent permitted by Reg. 1.409A-2(a)(8), if an Eligible Employee’s Bonus
Compensation and/or Equity Compensation for a particular Plan Year will qualify
as Performance-Based Compensation, the Eligible Employee may make a deferral
election for such Bonus Compensation and/or Equity Compensation no later than
six months prior to the end of the performance period to which such Bonus
Compensation and/or Equity Compensation relates.

 

(3)                                 Newly Eligible Participants. An individual
who newly becomes an Eligible Employee during a Plan Year (and who was not
previously an Eligible Employee during prior Plan Years and was not eligible to
participate in any plan of the Company that would be aggregated with the Plan
under Reg. 1.409A-1(c)), may make a deferral election with respect to his or her
Bonus Compensation and/or Equity Compensation that is payable for services
performed in such Plan Year following the date on which the election is received
so long as the deferral election: (i) is made within 30 days of the date the
individual becomes an Eligible Employee (or, with respect to Performance-Based
Compensation, such longer period as is permitted by Section 409A), and (ii) is
limited to the maximum portion of such Plan Year’s Bonus Compensation and/or
Equity Compensation as may deferred under Section 409A.

 

(c)                                 Deferrals of Periodic Incentive
Compensation. Periodic Incentive Compensation shall be subject to the deferral
rules set forth in the following three paragraphs:

 

(1)                                 Regular Periodic Incentive Compensation.
Subject to Paragraphs (2) and (3) below and the next sentence, an Eligible
Employee must make a deferral election for a Plan Year with respect to Periodic
Incentive Compensation by November 30th of the year prior to the beginning of
the Plan Year in which the Periodic Incentive Compensation would otherwise be
paid.

 

(2)                                 Performance-Based Compensation. To the
extent permitted by Reg. 1.409A-2(a)(8), if an Eligible Employee’s Periodic
Incentive Compensation

 

11

--------------------------------------------------------------------------------


 

for a particular Plan Year will qualify as Performance-Based Compensation, the
Eligible Employee may make a deferral election for such Periodic Incentive
Compensation no later than six months prior to the end of the performance period
to which such Periodic Incentive Compensation relates.

 

(3)                                 Newly Eligible Participants. An individual
who newly becomes an Eligible Employee during a Plan Year (and who was not
previously an Eligible Employee during prior Plan Years and was not eligible to
participate in any plan of the Company that would be aggregated with the Plan
under Reg. 1.409A-1(c)), may make a deferral election with respect to his or her
Periodic Incentive Compensation that is payable for services performed in such
Plan Year following the date on which the election is received so long as the
deferral election: (i) is made within 30 days of the date the individual becomes
an Eligible Employee (or, with respect to Performance-Based Compensation, such
longer period as is permitted by Section 409A), and (ii) is limited to the
maximum portion of such Plan Year’s Periodic Incentive Compensation as may
deferred under Section 409A.

 

(d)                                General Provisions. A separate deferral
election must be made by an Eligible Employee for each category of compensation
that is eligible for deferral. If an Eligible Employee fails to file a properly
completed and executed Election Form with the Plan Administrator by the
prescribed time, he or she will be deemed to have elected not to defer any Base
Compensation, Periodic Incentive Compensation, Bonus Compensation or Equity
Compensation, as the case may be, for the applicable Plan Year. An election is
irrevocable once received and determined by the Plan Administrator to be
properly completed. Increases or decreases in the amount or percentage a
Participant elects to defer shall not be permitted once an election has become
irrevocable. Notwithstanding the preceding provisions of this Section, to the
extent necessary because of circumstances beyond the control of the Eligible
Employee and in the interests of orderly Plan administration (or to avoid undue
hardship to an Eligible Employee), the Plan Administrator may grant an extension
of any election period or may permit the complete revocation of an election, but
such extension or revocation shall not permit an election or revocation to be
made after the latest time permissible for initial elections under Section 409A.

 

(e)                                 Beneficiaries. To be considered complete,
the first Election Form filed by a Participant shall designate the Beneficiary
to receive payment, in the event of his or her death, of the amounts credited to
his or her applicable Deferral Subaccounts. Any Beneficiary designation made on
a subsequent Election Form or through a separate Beneficiary designation shall
apply on an aggregate basis to all of a Participant’s Deferral Subaccounts.
However, a Participant’s Beneficiary designation shall only be effective if it
is signed by the Participant and filed with the Plan Administrator prior to the
Participant’s death, and if it meets such other standards as the Plan
Administrator shall require from time to time. A Beneficiary is paid in
accordance with the terms of a Participant’s Election Form, as interpreted by
the Plan Administrator in accordance with the terms of this Plan.

 

12

--------------------------------------------------------------------------------


 

4.03                       Initial Period of Deferral.

 

An Eligible Employee making a deferral election shall specify a deferral period
on his or her Election Form by designating a specific payout date, a specific
Permissible Event for payout, or both a specific payout date and a Permissible
Event. Any Eligible Employee who specifies Retirement as his or her Permissible
Event must also designate a payout date. If an Eligible Employee has designated
both a specific payout date and a Permissible Event, the Eligible Employee’s
deferral period shall terminate on the earlier of the specific payout date and
the Permissible Event. Any Eligible Employee who designates a payout date shall
be deemed to have elected a payout date that would occur not earlier than:

 

(a)                                 For Base Compensation, at least until
January 1 of the third Plan Year following the Plan Year during which the Base
Compensation would have been paid absent the deferral;

 

(b)                                For Periodic Incentive Compensation, at least
until January 1 of the third Plan Year following the Plan Year during which the
Periodic Incentive Compensation would have been paid absent the deferral;

 

(c)                                 For Bonus Compensation, at least 2 years
after the date the Bonus Compensation would have been paid absent the deferral;
and

 

(d)                                For Equity Compensation, at least 2 years
after the date the equity awards would have no longer been subject to forfeiture
absent the deferral.

 

In addition, notwithstanding an Eligible Employee’s actual election, if a
Participant has elected a specific payout date that would be after his or her
80th birthday, the Participant shall be deemed to have elected his or her 80th
birthday as his or her specific payout date.

 

4.04                       Initial Form of Payment.

 

An Eligible Employee making a deferral election may specify a form of payment on
his or her Election Form by designating either a lump sum payment or installment
payments for 5, 10, 15 or 20 years. If an Eligible Employee elects installment
payments, the Eligible Employee shall also specify whether installments should
be paid semi-annually or annually. However, installment payments shall only be
made for a period beyond 5 years (regardless of the Eligible Employee’s
election) if the Eligible Employee continues in employment with an Employer
through his or her eligibility for Retirement (and in all other cases an
election of installments for more than 5 years shall be deemed to be an election
of installments for 5 years). If an Eligible Employee fails to make a form of
payment election on the Election Form, his or her form of payment shall be a
lump sum payment.

 

4.05                       Subsequent Revisions to Deferral Period or Form of
Payment.

 

A Participant may make an election to revise the deferral period or form of
payment (or both) that applies to a Deferral Subaccount in accordance with this
section. An election made under this section must be made at least 12 months
prior to the date of the first

 

13

--------------------------------------------------------------------------------


 

scheduled payment and the election shall not be effective for 12 months after it
is made. This requirement shall be applied in accordance with Section 409A to
bar, as necessary, an election under this section from being effective if it
occurs too soon before the time a distribution would be made in connection with
a Permissible Event designated by the Participant. In addition, if a Participant
has specified a date as the end of his or her deferral period, an election under
this section shall not be effective unless it is made at least 12 months prior
to the date the first scheduled payment would be made in connection with such
specified date. If an election is made under this section, the first payment
pursuant to such election must be deferred at least 5 years from the date such
payment would otherwise have been made. However, an election under this section
may not provide for payments beyond a Participant’s 80th birthday, and if this
requirement conflicts with the minimum 5 years of additional deferral required
under the preceding sentence, then no election under this section shall be
permitted. So long as a Participant qualifies under this section to change his
or her period of deferral and/or form of payment, there is no limit on the
number of elections that may be made under this section. Any form of payment
elected under this section must be authorized and available to the Participant
under the terms of Section 4.04. This section shall not apply to a Beneficiary.
In the case of a Participant who is an officer within the meaning of Section 16
of the Exchange Act, an election under this section shall not be effective
unless approved by the Plan Administrator.

 

ARTICLE V — INTERESTS OF PARTICIPANTS

 

5.01                       Accounting for Participants’ Interests.

 

(a)                                 Deferral Subaccounts. Each Participant shall
have at least one separate Deferral Subaccount for each separate deferral of
Base Compensation, Periodic Incentive Compensation, Bonus Compensation, and
Equity Compensation made by the Participant under this Plan. However, the Plan
Administrator may also combine Deferral Subaccounts to the extent it deems
separate accounts are not needed for sound recordkeeping. A Participant’s
deferral shall be credited to his or her Account as soon as practicable
following the date when the compensation would have been paid to the Participant
in the absence of its deferral. A Participant’s Account is a bookkeeping device
to track the value of his or her deferrals (and his or her Employer’s liability
therefor). No assets shall be reserved or segregated in connection with any
Account, and no Account shall be insured or otherwise secured.

 

(b)                                Account Earnings or Losses. As of each
Valuation Date, a Participant’s Account shall be credited with earnings and
gains (and shall be debited for expenses and losses) determined as if the
amounts credited to his or her Account had actually been invested as directed by
the Participant in accordance with this Article. The Plan provides only for
“phantom investments,” and therefore such earnings, gains, expenses and losses
are hypothetical and not actual. However, they shall be applied to measure the
value of a Participant’s Account and the amount of his or her Employer’s
liability to make deferred payments to or on behalf of the Participant.
Notwithstanding anything to the contrary in this Article V, Equity Compensation
shall be deferred in the form of Restricted Stock Units which shall track the
value of an equivalent number of shares of Common Stock.

 

14

--------------------------------------------------------------------------------


 

5.02                       Phantom Investment Options.

 

The phantom investment options that are available under this Plan shall be those
retail mutual funds that are offered to participants under the JCG 401(k) and
Employee Stock Ownership Plan (as may be amended from time to time, the “JCG
401(k) Plan”). Participant Accounts invested in these phantom investment options
are adjusted to reflect an investment in the corresponding investment options
under the JCG 401(k) Plan. An amount deferred or transferred into one of these
options is converted to phantom units in the applicable JCG 401(k) Plan fund of
equivalent value by dividing such amount by the value of a unit in such fund on
the date as of which the amount is treated as invested in this option by the
Plan Administrator. Thereafter, a Participant’s interest in each such phantom
option is valued as of a Valuation Date by multiplying the number of phantom
units credited to his or her Account on such date by the value of a unit in the
applicable fund on such date. The Plan Administrator may discontinue any phantom
investment option with respect to some or all Accounts, and it may provide
rules for transferring a Participant’s phantom investment from the discontinued
option to a specified replacement option (unless the Participant selects another
replacement option in accordance with such requirements as the Plan
Administrator may apply). In the absence of a specific direction by the Plan
Administrator, the discontinuance and replacement of phantom investment options
under this Plan shall mirror what occurs in this regard under the JCG
401(k) Plan.

 

5.03                       Phantom Investment Option Directions and
Reallocations.

 

(a)                                 In connection with an Eligible Employee’s
first deferral Election Form submitted under the Plan, the Eligible Employee
shall specify in one percent (1%) increments how his or her deferrals are to be
invested in one or more of the phantom investment options offered under
Section 5.02. Thereafter, the Eligible Employee — (i) may specify a different
investment direction that shall apply to his or her future deferrals, and
(ii) may reallocate the investment of his or her existing Account by specifying,
in one percent (1%) increments, how such amounts are to be invested among the
phantom investment options then offered under the Plan. The Plan Administrator
may provide that such initial allocations or reallocations are to be made in a
different increment specified by the Plan Administrator. A new investment
direction for future deferrals shall be made on the Election Form that relates
to such deferrals. A reallocation of a Participant’s existing Account shall be
made using an investment change procedure that is provided by the Plan
Administrator for this purpose. This procedure may include the use of written or
electronic forms, as well as the use of a voice-response system, as determined
by the Plan Administrator. A reallocation election is considered effective
within five (5) business days after the date the investment reallocation is
received by the Plan Administrator.

 

(b)                                Any investment reallocation of a
Participant’s existing Account that is permitted by subsection (a) shall be
effective as of the next Valuation Date that occurs at least date 30 days after
the date the investment reallocation is received by the Plan Administrator. If
more than one reallocation is received on a timely basis, the reallocation that
the Plan Administrator determines to be the most recent shall be followed.

 

(c)                                 If the Plan Administrator possesses at any
time investment directions as to the phantom investment of less than all of a
Participant’s Account, the Participant shall be

 

15

--------------------------------------------------------------------------------


 

deemed to have directed that the undesignated portion of the Account be invested
in a money market phantom investment option offered under the Plan (or if no
money market investment option is offered, the investment option that most
nearly resembles a money market investment option).

 

5.04                       Vesting of a Participant’s Account.

 

Other than in respect of Restricted Stock Units, which shall vest in accordance
with the same schedule as a Participant’s Equity Compensation would have vested
absent the deferral, a Participant’s interest in the value of his or her Account
shall at all times be 100 percent vested, which means that it will not forfeit
as a result of his or her Separation from Service. However, a Participant’s
right to be paid by the Participant’s Employer remains subject to the claims of
the general creditors of the Employer.

 

ARTICLE VI — DISTRIBUTIONS

 

6.01                       General.

 

A Participant’s Account shall be distributed as provided in this Article. In no
event shall any portion of a Participant’s Account be distributed earlier than
is allowed under Section 409A.

 

6.02                       Distribution Pursuant to Deferral Election.

 

(a)                                 Scheduled Payout Date. Subject to subsection
(b), with respect to a specific deferral, such deferral shall be paid (in
accordance with the provisions of Section 6.05) to the Participant as soon as
practicable after the occurrence of the Participant’s “Scheduled Payout Date”
(but in no event later than the later of December 31st of the year that includes
the Scheduled Payout Date and 2.5 months following the Scheduled Payment Date).
A Participant’s “Scheduled Payout Date” shall be the earlier of:

 

(1)                                 The first Distribution Date that follows the
date selected by the Participant for such deferral in accordance with Sections
4.03 and 4.05, or

 

(2)                                 The first Distribution Date that follows the
earliest to occur Permissible Event that has been selected and is in effect for
such deferral in accordance with Sections 4.03 and 4.05.

 

(b)                                Special Rule for Separation from Service
Events. If the Participant’s Scheduled Payout Date is the result of the
Participant’s Separation from Service and such Participant is a Key Employee as
of December 31st of the year prior to the year in which the Separation from
Service occurs, then no distribution may be made before the date which is 6
months after the date of the Separation from Service (or, if earlier, the date
of death of the Participant).

 

(c)                                 Special Rule for Section 16 Officers. This
subsection shall apply if a distribution would occur in accordance with the
preceding provisions of this section at a time when the Participant is an
officer who is subject to the restrictions of Section 16 of

 

16

--------------------------------------------------------------------------------


 

the Exchange Act , and if the distribution will result in a disposition of
phantom Company stock by the Participant. In this event, then to the extent
permitted by Section 409A, the actual distribution to the Participant shall be
delayed to the extent necessary, if any, in order to allow time for the Plan
Administrator to approve the distribution in accordance with Rule 16b-3(e) of
the Exchange Act.

 

6.03                       Distributions on Account of Death.

 

Upon a Participant’s death, his or her Beneficiary shall be paid each Deferral
Subaccount still standing to the Participant’s credit under the Plan as soon as
practicable after the first Distribution Date to occur after the Plan
Administrator receives notification of the Participant’s death. Any claim to be
paid any amounts standing to the credit of a Participant in connection with the
Participant’s death must be received by the Plan Administrator at least 14 days
before any such amount is paid out by the Plan Administrator. Any claim received
thereafter is untimely, and it shall not lie against the Plan, the Company, any
Employer, the Plan Administrator or any other party acting for one or more of
them.

 

6.04                       Acceleration of Payments.

 

Pursuant to the rules and provisions of this Section 6.04, payment of one or
more specific deferrals may be made earlier than specified in Section 6.02.

 

(a)                                 Disability Payments. If the Plan
Administrator determines that a Participant is suffering from a Disability, the
Participant’s Account shall be distributed in a lump sum as soon as practicable
after the first Distribution Date following such determination.

 

(b)                                Change in Ownership Payments. Each
Participant’s Account shall be distributed in a lump sum payment as soon as
practicable following the occurrence of a Change in Ownership.

 

(c)                                 Unforeseeable Emergency. If a Participant
believes an Unforeseeable Emergency has occurred, the Participant or Beneficiary
may file a written request with the Plan Administrator for accelerated payment
of all or a portion of the amount credited to his or her Account. After a
Participant has filed a written request pursuant to this subsection, along with
all supporting material, the Plan Administrator shall determine within 60 days
(or such other number of days if special circumstances warrant additional time)
whether the Participant meets the criteria for an Unforeseeable Emergency. If
the Plan Administrator determines that an Unforeseeable Emergency has occurred,
the Participant or Beneficiary shall receive a distribution from his or her
Account as soon as administratively practicable. However, such distribution
shall not exceed the dollar amount necessary to satisfy the Unforeseeable
Emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which the
Unforeseeable Emergency is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship).

 

17

--------------------------------------------------------------------------------


 

(d)                                Cashouts of Small Amounts. Subject to the
remaining sentences of this subsection and subsections (b) and (c) of
Section 6.02, if the total value of all of the Participant’s Deferral
Subaccounts, as of any distribution date, is less than the applicable dollar
amount under Section 402(g)(1)(B) of the Code, the Employer reserves the right
to distribute all of the Participant’s Deferral Subaccounts to the Participant
as a single lump sum as soon as practicable after the first Distribution Date
that next follows the Participant’s Deferral Subaccounts falling below such
threshold amount. To the extent required under Section 409A, a Deferral
Subaccount shall not be distributed under this subsection before the end of the
minimum period of additional deferral that is applicable to the Deferral
Subaccount under Section 4.05. If the preceding sentence delays payout of a
distribution, payout shall be made as soon as practicable after the minimum
period of deferral. By no later than the date payment is made, the Employer must
specify in writing that it is exercising its discretion to make the payment in
form of a single lump sum payment under this subsection 4.06. In addition, if
(1) a Participant has a Separation from Service, and (2) the total value of all
of the Participant’s Deferral Subaccounts, as of any distribution date, is less
than $50,000, all of the Participant’s Deferral Subaccounts shall be distributed
to the Participant as a single lump sum as soon as practicable after the
Distribution Date that next follows the Participant’s Deferral Subaccounts
falling below such threshold amount.

 

6.05                       Form of Payments.

 

Unless otherwise provided in this Article VI, payments made under Section 6.02
shall be made pursuant to the form of payment elected by the Participant under
Section 4.04 or 4.05. Other than with respect to Restricted Stock Units which
may be settled in shares of Common Stock or cash or a combination of both in the
discretion of the Plan Administrator, payments under Sections 6.02, 6.03 and
6.04 shall be made in cash, unless the Plan Administrator makes an advance
determination, in its discretion, to settle deferrals in units of the mutual
funds in which the Participant was invested on a phantom basis at the time such
distribution is processed. No in-kind distributions shall be made with respect
to deferrals of Base Compensation, Periodic Incentive Compensation or Bonus
Compensation that are invested in a phantom Company stock fund.

 

6.06                       Valuation.

 

In determining the amount of any individual distribution pursuant to this
Article, the Participant’s Deferral Subaccount shall continue to be credited
with earnings and gains (and debited for expenses and losses) as specified in
Section 5.01 until the Valuation Date preceding the distribution. In determining
the value of a Participant’s remaining Deferral Subaccount following an
installment distribution, such installment distribution (determined without
application of the last sentence of this section) shall reduce the value of the
Participant’s Deferral Subaccount as of the close of the Valuation Date
preceding the payment date for such installment. The amount to be distributed in
connection with any installment payment shall be determined by dividing the
value of a Participant’s Deferral Subaccount as of such preceding Valuation Date
by the remaining number of installments to be paid with respect to such Deferral
Subaccount.

 

18

--------------------------------------------------------------------------------


 

ARTICLE VII — PLAN ADMINISTRATION

 

7.01                       Plan Administrator.

 

The Plan Administrator is responsible for the administration of the Plan. The
Plan Administrator has the authority to name one or more delegates to carry out
certain responsibilities hereunder. Any such delegation shall state the scope of
responsibilities being delegated.

 

7.02                       Action.

 

Action by the Plan Administrator may be taken in accordance with procedures that
the Plan Administrator adopts from time to time or that the Company’s Law
Department determines are legally permissible.

 

7.03                       Powers of the Plan Administrator.

 

The Plan Administrator shall administer and manage the Plan and shall have (and
shall be permitted to delegate) all powers necessary to accomplish that purpose,
including (but not limited to) the following:

 

(a)                                 To exercise its discretionary authority to
construe, interpret, and administer this Plan;

 

(b)                                To exercise its discretionary authority to
make all decisions regarding eligibility, participation and deferrals, to make
allocations and determinations required by this Plan, and to maintain records
regarding Participants’ Accounts;

 

(c)                                 To compute and certify to the Employer the
amount and kinds of payments to Participants or their Beneficiaries, and to
determine the time and manner in which such payments are to be paid;

 

(d)                                To authorize all disbursements by the
Employer pursuant to this Plan;

 

(e)                                 To maintain (or cause to be maintained) all
the necessary records for administration of this Plan;

 

(f)                                   To make and publish such rules for the
regulation of this Plan as are not inconsistent with the terms hereof;

 

(g)                                To authorize its delegates to delegate to
other individuals or entities from time to time the performance of any of its
delegates’ duties or responsibilities hereunder;

 

(h)                                 To establish or to change the phantom
investment options or arrangements under Article V;

 

(i)                                     To hire agents, accountants, actuaries,
consultants and legal counsel to assist in operating and administering the Plan;
and

 

19

--------------------------------------------------------------------------------


 

(j)                                     Notwithstanding any other provision of
this Plan, the Plan Administrator may take any action it deems appropriate in
furtherance of any policy of the Company respecting insider trading as may be in
effect from time to time. Such actions may include, but are not limited to,
altering the effective date of allocations or distributions of Accounts or
Deferral Subaccounts.

 

The Plan Administrator has the exclusive and discretionary authority to construe
and to interpret the Plan, to decide all questions of eligibility for benefits,
to determine the amount and manner of payment of such benefits and to make any
determinations that are contemplated by (or permissible under) the terms of this
Plan, and its decisions on such matters will be final and conclusive on all
parties. Any such decision or determination shall be made in the absolute and
unrestricted discretion of the Plan Administrator, even if (1) such discretion
is not expressly granted by the Plan provisions in question, or (2) a
determination is not expressly called for by the Plan provisions in question,
and even though other Plan provisions expressly grant discretion or call for a
determination. As a result, benefits under this Plan will be paid only if the
Plan Administrator decides in its discretion that the applicant is entitled to
them. In the event of a review by a court, arbitrator or any other tribunal, any
exercise of the Plan Administrator’s discretionary authority shall not be
disturbed unless it is clearly shown to be arbitrary and capricious.

 

7.04                       Compensation, Indemnity and Liability.

 

The Plan Administrator will serve without bond and without compensation for
services hereunder. All expenses of the Plan and the Plan Administrator will be
paid by the Employer. To the extent deemed appropriate by the Plan
Administrator, any such expense may be charged against specific Participant
Accounts, thereby reducing the obligation of the Employer. No member of the
Committee, and no individual acting as the delegate of the Committee, shall be
liable for any act or omission of any other member or individual, nor for any
act or omission on his or her own part, excepting his or her own willful
Misconduct. The Employer will indemnify and hold harmless each member of the
Committee and any employee of the Company (or an affiliate, if recognized as an
affiliate for this purpose by the Plan Administrator) acting as the delegate of
the Committee against any and all expenses and liabilities, including reasonable
legal fees and expenses, arising out of his or her membership on the Committee
(or his or her serving as the delegate of the Committee), excepting only
expenses and liabilities arising out of his or her own willful Misconduct.

 

7.05                       Taxes.

 

If the whole or any part of any Participant’s Account becomes liable for the
payment of any estate, inheritance, income, employment, or other tax which the
Employer may be required to pay or withhold, the Employer will have the full
power and authority to withhold and pay such tax out of any moneys or other
property in its hand for the account of the Participant. To the extent
practicable, the Employer will provide the Participant notice of such
withholding. Prior to making any payment, the Employer may require such releases
or other documents from any lawful taxing authority as it shall deem necessary.

 

20

--------------------------------------------------------------------------------


 

7.06                       Conformance with Section 409A.

 

At all times during each Plan Year, this Plan shall be operated in accordance
with the requirements of Section 409A. Any action that may be taken (and, to the
extent possible, any action actually taken) by the Plan Administrator or the
Company shall not be taken (or shall be void and without effect), if such action
violates the requirements of Section 409A. Any provision in this Plan document
that is determined to violate the requirements of Section 409A shall be void and
without effect. In addition, any provision that is required to appear in this
Plan document that is not expressly set forth shall be deemed to be set forth
herein, and the Plan shall be administered in all respects as if such provision
were expressly set forth.

 

ARTICLE VIII — CLAIMS PROCEDURES

 

8.01                       Claims for Benefits.

 

If a Participant, Beneficiary or other person (hereafter, “Claimant”) does not
receive timely payment of any benefits which he or she believes are due and
payable under the Plan, he or she may make a claim for benefits to the Plan
Administrator. The claim for benefits must be in writing and addressed to the
Plan Administrator. If the claim for benefits is denied, the Plan Administrator
will notify the Claimant within 90 days after the Plan Administrator initially
received the benefit claim. However, if special circumstances require an
extension of time for processing the claim, the Plan Administrator will furnish
notice of the extension to the Claimant prior to the termination of the initial
90-day period and such extension may not exceed one additional, consecutive
90-day period. Any notice of a denial of benefits should advise the Claimant of
the basis for the denial, any additional material or information necessary for
the Claimant to perfect his or her claim, and the steps which the Claimant must
take to appeal his or her claim for benefits.

 

8.02                       Appeals of Denied Claims.

 

Each Claimant whose claim for benefits has been denied may file a written appeal
for a review of his or her claim by the Plan Administrator. The request for
review must be filed by the Claimant within 60 days after he or she received the
notice denying his or her claim. The decision of the Plan Administrator will be
communicated to the Claimant within 60 days after receipt of a request for
appeal. The notice shall set forth the basis for the Plan Administrator’s
decision. If there are special circumstances which require an extension of time
for completing the review, the Plan Administrator’s decision may be rendered not
later than 120 days after receipt of a request for appeal.

 

8.03                       Special Claims Procedures for Disability
Determinations.

 

If the claim or appeal of the Claimant relates to Disability benefits, such
claim or appeal shall be processed pursuant to the applicable provisions of
Department of Labor Regulation section 2560.503-1 relating to Disability
benefits, including sections 2560.503-1(d), 2560.503-1(f)(3),
2560.503-1(h)(4) and 2560.503-1(i)(3).

 

21

--------------------------------------------------------------------------------


 

ARTICLE IX — AMENDMENT AND TERMINATION

 

9.01                       Amendments.

 

The applicable Committee of the Board of Directors of the Company has the right
in its sole discretion to amend this Plan in whole or in part at any time and in
any manner, including the manner of making deferral elections, the terms on
which distributions are made, and the form and timing of distributions, provided
that such amendments do not cause the Plan to fail to comply with Section 409A.
However, except for mere clarifying amendments necessary to avoid an
inappropriate windfall, no Plan amendment shall reduce the amount credited to
the Account of any Participant as of the date such amendment is adopted. Any
amendment shall be in writing and adopted by the Committee. All Participants and
Beneficiaries shall be bound by such amendment.  Without limiting the generality
of the foregoing, the Plan as amended and restated as set forth herein as of the
Effective Time shall not adversely impact in any way any Account of any
Participant under the Plan existing prior to the Effective Time, and the Merger
shall constitute a Change in Ownership and a Change of Control with respect to
any such then-existing Account.

 

9.02                       Termination of Plan.

 

The Company expects to continue this Plan, but does not obligate itself to do
so. The Company, acting by the Committee specified in Section 9.01 or through
its Board of Directors, reserves the right to discontinue and terminate the Plan
at any time, in whole or in part, for any reason (including a change, or an
impending change, in the tax laws of the United States or any State), provided
that such termination is done in compliance with Section 409A. Termination of
the Plan will be binding on all Participants and their Beneficiaries, but in no
event may such termination reduce the amounts credited at that time to any
Participant’s Account. If this Plan is terminated (in whole or in part), the
termination resolution shall provide for how amounts theretofore credited to
affected Participants’ Accounts will be distributed.

 

ARTICLE X — MISCELLANEOUS

 

10.01                Limitation on Participant’s Rights.

 

Participation in this Plan does not give any Participant the right to be
retained in the Employer’s or Company’s employ (or any right or interest in this
Plan or any assets of the Company or Employer other than as herein provided).
The Company and Employer reserve the right to terminate the employment of any
Participant without any liability for any claim against the Company or Employer
under this Plan, except for a claim for payment of deferrals as provided herein.

 

10.02                Unfunded Obligation of Individual Employer.

 

The benefits provided by this Plan are unfunded. All amounts payable under this
Plan to Participants are paid from the general assets of the Participant’s
individual Employer. Nothing contained in this Plan requires the Company or
Employer to set aside or hold in trust any amounts or assets for the purpose of
paying benefits to Participants. Neither a Participant, Beneficiary, nor any
other person shall have any property interest, legal or equitable, in any

 

22

--------------------------------------------------------------------------------


 

specific Employer asset. This Plan creates only a contractual obligation on the
part of a Participant’s individual Employer, and the Participant has the status
of a general unsecured creditor of this Employer with respect to amounts of
compensation deferred hereunder. Such a Participant shall not have any
preference or priority over, the rights of any other unsecured general creditor
of the Employer. No other Employer guarantees or shares such obligation, and no
other Employer shall have any liability to the Participant or his or her
Beneficiary. In the event, a Participant transfers from the employment of one
Employer to another, the former Employer shall transfer the liability for
deferrals made while the Participant was employed by that Employer to the new
Employer (and the books of both Employers shall be adjusted appropriately).

 

10.03                Other Plans.

 

This Plan shall not affect the right of any Eligible Employee or Participant to
participate in and receive benefits under and in accordance with the provisions
of any other employee benefit plans which are now or hereafter maintained by any
Employer, unless the terms of such other employee benefit plan or plans
specifically provide otherwise or it would cause such other plan to violate a
requirement for tax favored treatment.

 

10.04                Receipt or Release.

 

Any payment to a Participant in accordance with the provisions of this Plan
shall, to the extent thereof, be in full satisfaction of all claims against the
Plan Administrator, the Employer and the Company, and the Plan Administrator may
require such Participant, as a condition precedent to such payment, to execute a
receipt and release to such effect (provided that, to the extent the Employer,
the Company, or the Plan Administrator require a Participant to execute a
release, the release requirement shall be structured in a manner that complies
with Section 409A).

 

10.05                Governing Law.

 

This Plan shall be construed, administered, and governed in all respects in
accordance with applicable federal law and, to the extent not preempted by
federal law, in accordance with the laws of the State of Delaware (other than
its laws relating to choice of law). If any provisions of this instrument shall
be held by a court of competent jurisdiction to be invalid or unenforceable, the
remaining provisions hereof shall continue to be fully effective.

 

10.06                Status as a Foreign Private Issuer.

 

Exchange Act

 

10.07                Adoption of Plan by Related Employers.

 

The Plan Administrator may select as an Employer any division of the Company, as
well as any corporation related to the Company by stock ownership, and permit or
cause such division or corporation to adopt the Plan. The selection by the Plan
Administrator shall govern the effective date of the adoption of the Plan by
such related Employer. The requirements for Plan adoption are entirely within
the discretion of the Plan Administrator and, in any case where

 

23

--------------------------------------------------------------------------------


 

the status of an entity as an Employer is at issue, the determination of the
Plan Administrator shall be absolutely conclusive.

 

10.08                Gender, Tense and Examples.

 

In this Plan, whenever the context so indicates, the singular or plural number
and the masculine, feminine, or neuter gender shall be deemed to include the
other. Whenever an example is provided or the text uses the term “including”
followed by a specific item or items, or there is a passage having a similar
effect, such passage of the Plan shall be construed as if the phrase “without
limitation” followed such example or term (or otherwise applied to such passage
in a manner that avoids limitation on its breadth of application).

 

10.09                Successors and Assigns; Nonalienation of Benefits.

 

This Plan inures to the benefit of and is binding upon the parties hereto and
their successors, heirs and assigns; provided, however, that the amounts
credited to the Account of a Participant are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution or levy of any kind, either voluntary or
involuntary, and any attempt to anticipate, alienate, sell, transfer, assign,
pledge, encumber, charge or otherwise dispose of any right to any benefits
payable hereunder, including, any assignment or alienation in connection with a
separation, divorce, child support or similar arrangement, will be null and void
and not binding on the Plan or the Company or Employer. Notwithstanding the
foregoing, the Plan Administrator reserves the right to make payments in
accordance with a divorce decree, judgment or other court order as and when cash
payments are made in accordance with the terms of this Plan from the Deferral
Subaccount of a Participant. Any such payment shall be charged against and
reduce the Participant’s Account.

 

10.10                Facility of Payment.

 

Whenever, in the Plan Administrator’s opinion, a Participant or Beneficiary
entitled to receive any payment hereunder is under a legal disability or is
incapacitated in any way so as to be unable to manage his or her financial
affairs, the Plan Administrator may direct the Employer to make payments to such
person or to the legal representative of such person for his or her benefit, or
to apply the payment for the benefit of such person in such manner as the Plan
Administrator considers advisable. Any payment in accordance with the provisions
of this Section shall be a complete discharge of any liability for the making of
such payment to the Participant or Beneficiary under the Plan.

 

24

--------------------------------------------------------------------------------